Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are allowed. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Hayes on 06/11/2021. The application has been amended as follows: In the claims:

In Claim 1, " A backhaul radio comprising: a plurality of transmit radio frequency (RF) chains; a plurality of directive gain antenna elements; and an automated repeat request (ARQ) entity, wherein the ARQ entity selects a symbol stream and subframe time slot to send an ARQ protocol data unit (PDU), updating an ARQ header field and submitting the ARQ PDU for encoding and mapping to the transmit RF chains” has been changed to:
--- A backhaul radio comprising: a plurality of transmit radio frequency (RF) chains; a plurality of directive gain antenna elements; and an automated repeat request (ARQ) entity, wherein the ARQ entity selects a symbol stream and subframe time slot to send an ARQ protocol data unit (PDU), updating an ARQ header field and submitting the ARQ PDU for encoding and mapping to the transmit RF chains, wherein the ARQ entity is configured to use an ACK_MAP to perform a combination of proactive and reactive retransmissions.---

In Claim 18, " The backhaul radio of claim 18, wherein the ARQ PDU comprises one selected from the group consisting of a retransmission of a PDU in a sliding window, transmission of a new PDU added to the sliding window and a PDU containing only filler data.” has been changed to:
--- The backhaul radio of claim 1, wherein the ARQ PDU comprises one selected from the group consisting of a retransmission of a PDU in a sliding window, transmission of a new PDU added to the sliding window and a PDU containing only filler data.---

In Claim 19, " A fixed wireless access point comprising: a plurality of transmit radio frequency (RF) chains; a plurality of directive gain antenna elements; and an automated repeat request (ARQ) entity, wherein the ARQ entity selects a symbol stream and subframe time slot to send an ARQ protocol data unit (PDU), updating an ARQ header field and submitting the ARQ PDU for encoding and mapping to the transmit RF chains.” has been changed to:
---   A fixed wireless access point comprising: a plurality of transmit radio frequency (RF) chains;
a plurality of directive gain antenna elements; and an automated repeat request (ARQ) entity, wherein the ARQ entity selects a symbol stream and subframe time slot to send an ARQ protocol data unit (PDU), updating an ARQ header field and submitting the ARQ PDU for encoding and mapping to the transmit RF chains, wherein the ARQ entity is configured to use an ACK_MAP to perform a combination of proactive and reactive retransmissions.---




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “wherein the ARQ entity selects a symbol stream and subframe time slot to send an ARQ protocol data unit (PDU), updating an ARQ header field and submitting the ARQ PDU for encoding and mapping to the transmit RF chains, wherein the ARQ entity is configured to use an ACK_MAP to perform a combination of proactive and reactive retransmissions.“. 

As to claims 12-18, the claims are allowed as being dependent from an allowable claim 1.

As to claim 2, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “and an automated repeat request (ARQ) entity, wherein the ARQ entity is configured to use an ACK_MAP constructed by a combination of implicit and explicit signaling and perform a combination of proactive and reactive retransmissions.

As to claims 3-11, the claims are allowed as being dependent from an allowable claim 1.

As to claim 19, the claim are allowed as applied to claim 1 above with similar limitations. 

As to claim 20, the claim are allowed as applied to claim 2 above with similar limitations.

Any comments considered necessary by applicant must be submitted no later than the payment

submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467